PER CURIAM.
We affirm the trial court’s order granting Martin J. Xuereb’s motion to correct his sentences. Because the order did not result in a new judgment and sentence and it is not clear that the Department of Corrections is aware of the change, we confirm that Mr. Xuereb’s sentences in case numbers 96-19471, 97-08320, and 97-10354 are concurrent 4]é-year terms of imprisonment as a habitual offender. The trial court intended to eliminate any reference in the sentencing documents to a sentence of 4.6 years’ imprisonment or to the status of habitual violent felony offender.
Affirmed.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.